This is an information brought by the United States district attorney in a cause of seizure for violation of the internal revenue laws, made by the collector of internal revenue for the First collection district of Rhode-Island, on the 6th day of December, 1869-The information alleged, among other things,, that the owner evaded the internal revenue laws of the United States by not putting-proper stamps upon his barrels of ale at the-time of sale, and not paying the taxes imposed by said laws. Said property was taken possession of by the marshal, notice issued for claimants to appear, and, no person appearing to claim said property, it was de-*1179dared forfeited, and a warrant of sale issued to the marshal to sell the same, and make return thereof to said court on or before the 19th day of January, 1870.